DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONNECTOR WITH RECESSED OPENING FOR ACCOMMODATING INCREASE ELASTIC ARM LENGTH.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14, 17 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Polnyi (United States Patent 7,341,485).
With respect to Claim 1: 
Polnyi discloses an electrical connector (FIG. 1, 10), located between a first mating member (FIG. 4, 40) and a second mating member (FIG. 4, 50) and electrically connecting the first mating member (FIG. 4, 40) with the second mating member (FIG. 4, 50), the electrical connector (FIG. 4, 10) comprising: 
a body (FIG. 1, 20), having an opening (FIG. 1, 204) running vertically therethrough, wherein the opening (204) has a first side wall (FIG. 1, see notation), and the body (20) further comprises a recess (FIG. 1; 2040, 2042) concavely formed on the first side wall (FIG. 1, see notation) toward the body (20); and 
a conductive terminal (FIG. 1, 30), comprising 
a base (FIG. 1, 300) fixed to the body (20), 
a conducting portion (FIG. 3, lower-302) connected to the base (300) and formed by protruding from the first side wall (FIG. 4, see notation) toward the opening (FIG. 4, 204), and 
an elastic arm (FIG. 4, upper-302) connected to the base (FIG. 4, 300) in the recess (FIG. 4, 2040), 
wherein the conducting portion (lower-302) is configured to be electrically connected to the second mating member (FIG. 5; lower-302, 500), the elastic arm (upper-302) comprises a connecting section (FIG. 4, see notation) located in the recess (FIG. 4, see notation) and an extending section (FIG. 4, see notation) connected to the connecting section (FIG. 4, see notation) and formed by protruding from the first side 
[AltContent: textbox (VCL2)][AltContent: textbox (VCL1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th side wall)][AltContent: connector][AltContent: textbox (3rd side wall)][AltContent: connector][AltContent: textbox (2nd side wall)][AltContent: textbox (1st side wall)]
    PNG
    media_image1.png
    999
    990
    media_image1.png
    Greyscale
 
With respect to Claim 2:
Polnyi discloses the electrical connector, wherein the recess (FIG. 4; 240, 242) comprises a second side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation), a third side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation) and a fourth side wall (FIG. 1, see notation) connected to the second side wall (FIG. 1, see notation) and the third side wall (FIG. 1, see notation), the 

[AltContent: connector][AltContent: textbox (opening)][AltContent: textbox (Connecting section bending and extending to 1st wall)][AltContent: connector][AltContent: textbox (base)][AltContent: connector][AltContent: textbox (bending)][AltContent: textbox (Connecting section)][AltContent: connector][AltContent: connector][AltContent: textbox (Elastic arm)][AltContent: connector][AltContent: connector][AltContent: textbox (extending section)][AltContent: connector][AltContent: textbox (recess)][AltContent: connector][AltContent: textbox (d1)][AltContent: connector][AltContent: textbox (d2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd side wall)][AltContent: textbox (1st side wall)][AltContent: connector]
    PNG
    media_image2.png
    992
    910
    media_image2.png
    Greyscale

With respect to Claim 3:
Polnyi discloses the electrical connector, wherein the connecting section (FIG. 4, see notation) is formed by protruding from the fourth side wall (FIG. 1, see notation) and extending in a direction toward the first side wall (FIG. 1, see notation).
With respect to Claim 4:
Polnyi discloses the electrical connector, wherein a distance (FIG. 4, see notation d2) between the extending section (FIG. 4, see notation) and the second side wall (FIG. 
With respect to Claim 5:
Polnyi discloses the electrical connector, wherein the connecting section (FIG. 4, see notation) is formed by protruding from the third side wall (FIG. 4, see notation) and bending and extending (FIG. 4, see notation) toward the first side wall (FIG. 4, see notation).
With respect to Claim 9:
Polnyi discloses the electrical connector, wherein at least a portion of the connecting section (FIG. 4, see notation) bends (FIG. 4, see notation) and extends in a plane where the base (FIG. 4, see notation) is located.

With respect to Claim 11:
Polnyi discloses an electrical connector (FIG. 4, 10), located between a first mating member (FIG. 4, 40) and a second mating member (FIG. 4, 50) and electrically connecting the first mating member (FIG. 4, 40) with the second mating member (FIG. 4, 50), the electrical connector (10) comprising: 
a body (FIG. 1, 20), having an opening (FIG. 1, 204) running vertically therethrough, wherein the opening (204) has a first side wall (FIG. 1, see notation), and the body (20) further comprises a recess (FIG. 1; 2040, 2042) concavely formed on the first side wall (FIG. 1, see notation) toward the body (20); and 
a conductive terminal (FIG. 1, 30), comprising a base (FIG. 1, 300) fixed to the body (20), a conducting portion (FIG. 3, lower-302) connected to the base (300) and an 
With respect to Claim 12:
Polnyi discloses the electrical connector, wherein the recess (FIG. 1, 2040) comprises a second side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation), a third side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation) and a fourth side wall (FIG. 1, see notation) connected to the second side wall (FIG. 1, see notation) and the third side wall (FIG. 1, see notation), the second side wall (FIG. 1, see notation) and the third side wall (FIG. 1, see notation) are located at two opposite sides of the recess (2040), and the elastic arm (FIG. 1, see notation) is formed by protruding from the fourth side wall (FIG. 1, see notation) and extending in a direction toward the first side wall (FIG. 1, see notation).
With respect to Claim 13:
Polnyi discloses the electrical connector, wherein the recess comprises a second side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation), a third side wall (FIG. 1, see notation) connected to the first side wall (FIG. 1, see notation) and a fourth side wall (FIG. 1, see notation) connected to the second side wall (FIG. 1, see notation) and the third side wall (FIG. 1, see notation), the second side wall (FIG. 1, see notation) and the third side wall (FIG. 1, see notation) are located at two 
With respect to Claim 14:
Polnyi discloses the electrical connector, wherein the elastic arm (FIG. 4, see notation) comprises an extending section (FIG. 4, see notation) parallel to the conducting portion (FIG. 4, lower-302), and a distance (FIG. 4, see notation d2) between the extending section (FIG. 4, see notation) and the second side wall (FIG. 4, see notation) is greater than a distance (FIG. 4, see notation d1) between the extending section (FIG. 4, see notation) and the third side wall (FIG. 4, see notation).
With respect to Claim 17:
Polnyi discloses the electrical connector, wherein at least a portion (FIG. 4, see notation) of the elastic arm (FIG. 4, see notation) is parallel to the conducting portion (FIG. 4, lower-302).
With respect to Claim 19:
Polnyi discloses the electrical connector, wherein the recess (FIG. 1, 2040, FIG. 4, see notation) runs through the body (FIG. 4, 20) vertically, the elastic arm (FIG. 4, see notation) extends from the recess (FIG. 4, 2040) toward the opening (FIG. 4, see notation), and the conducting portion (FIG. 4, lower-302) is connected to the base (FIG. 4, 300) in the opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Polnyi (United States Patent 7,341,485) in view of Maldonado (United States Patent Application Publication 2004/0157476).
With respect to Claim 18:
Polnyi discloses the electrical connector, comprising a plurality of conductive terminals (FIG. 2, 30), the body (FIG. 1, 20) wherein the conductive terminals (30) are arranged along the first side wall (FIG. 1, see notation), the body (20) comprises a plurality of recesses (FIG. 1, see notation) concavely formed on the first side wall (FIG. 2, see notation), the body (20) has a partition (FIG. 2, see notation) provided between each two adjacent ones of the recesses (FIG. 2, see notation), the elastic arms (FIG. 2, see notation) of the conductive terminals (30) are one-to-one accommodated in the recesses (FIG. 2, see notation). 
[AltContent: textbox (1st side wall)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (recesses)]
    PNG
    media_image3.png
    799
    979
    media_image3.png
    Greyscale

Polnyi does not expressly disclose the base of each of the conductive terminals is completely covered by the body in an arrangement direction of the conductive terminals.
However, Maldonado teaches the base (FIG. 1, 64 mid-3section) of each of the conductive terminals (FIG. 1, 26) is completely covered by the body (FIG. 1/6, 28) in an arrangement direction (FIG. 6) of the conductive terminals (FIG. 6, 26) ([0021], lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Polnyi with the teachings of Maldonado and 

Allowable Subject Matter
Claims 6-8, 10, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a virtual median line of a space between the extending section and the conducting portion is located between the extending section and the third side wall, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the body has a protruding block formed by protruding from the third side wall toward the second side wall, the protruding block fixes the base, the protruding block has a fifth side wall facing the fourth side wall and provided opposite to the first side wall, and the connecting section is formed by firstly extending from the fifth side wall away from the first side wall and then bending and extending toward the first side wall, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a lower surface of the body has two pins protruding downward and a channel formed between the two pins, the two pins are located at one side of the opening, the pins are configured to abut the second mating member, the channel is in communication with the recess, and the conducting portion protrudes from the first side wall corresponding to one of the pins to be soldered to the second mating member, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the body has a protruding block formed by protruding from the third side wall toward the second side wall, the protruding block fixes the base, the protruding block has a fifth side wall facing the fourth side wall and provided opposite to the first side wall, and the elastic arm is formed by firstly extending from the fifth side wall away from the first side wall and then bending and extending toward the first side wall, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
a lower surface of the body has two pins protruding downward and a channel formed between the two pins, the two pins are located at one side of the opening, and the conducting portion protrudes from the first side wall corresponding to one of the pins to be soldered to the second mating member, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831